Citation Nr: 0638893	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than January 31, 
2003, for a grant of a 60 percent disability evaluation for 
bowel incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO), which, in pertinent part, granted the veteran an 
increased evaluation of 60 percent for his service-connected 
bowel incontinence, effective from January 31, 2003.

In August 2006, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  At his hearing the veteran withdrew 
the issues of entitlement to an earlier effective date for 
service connection for a dysthymic disorder and entitlement 
to service connection for a skin condition.  See 38 C.F.R. 
§ 20.204 (2006).  Accordingly these issues will not be 
addressed herein.  

 
FINDINGS OF FACT

1.  The veteran submitted a claim for an increased evaluation 
for his service-connected bowel incontinence on January 31, 
2003.

2.  In an August 2003 rating decision, the RO granted an 
increased evaluation of 60 percent for the veteran's bowel 
incontinence, effective from January 31, 2003.

3.  An increase in the severity of the veteran's service-
connected bowel incontinence is shown to have been initially 
clinically demonstrated on June 23, 2003.




CONCLUSION OF LAW

An effective date earlier than January 31, 2003, for a 60 
percent evaluation for bowel incontinence is not warranted.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400(o)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004; a rating 
decision in August 2003; a statement of the case in May 2004; 
and a supplemental statement of the case in July 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran contends that his bowel incontinence has remained 
relatively stable since he filed his claim for service 
connection for this disorder in July 2001.  He further 
maintains that this should entitle him to an earlier 
effective date for the grant of a 60 percent disability 
evaluation.

Except as provided in 38 C.F.R. § 3.400(o)(2), the general 
rule is that the effective date of an increased rating based 
on a claim for increase will be the date of receipt of claim 
or the date entitlement arose whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  The effective date 
for an award of increased compensation to a veteran shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date, otherwise the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§  5110(a)(b)(2); 38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) If an increase in disability occurs 
after the claim is filed, the day of the 
increase is shown to have occurred (date 
entitlement arose).  38 C.F.R. § 
3.400(o)(1);

(2) If an increase in disability precedes 
the claim by a year or less, the date the 
increase is shown to have occurred 
(factually ascertainable).  38 C.F.R. 
§ 3.400(o)(2); or

(3) If an increase in disability precedes 
the claim by more than one year the date 
that the claim is received (date of 
claim).  38 C.F.R. § 3.400(o)(2).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).

In this case, the only pertinent clinical evidence on file 
dated within the one-year period preceding receipt of the 
veteran's claim in January 2003, is an October 2002 VA 
genitourinary examination report.  This report noted the 
veteran's complaint of urgency to defecate and being unable 
to do so but at other times being so urgent that he would 
leak a little bit of stool.  It was also noted that he wore 
perineal padding for both urinary and occasional stool 
incontinence and changed that perhaps once per day.  Rectal 
examination showed normal perianal region with normal 
sphincter tone with no intrinsic rectal masses.  The 
diagnostic impression was irritative urinary and bowel 
symptoms, persistent, requiring one to two pads per day for 
minimal incontinence.  These findings are insufficient to 
warrant an increased evaluation for the veteran's service-
connected bowel incontinence, in excess of the 30 percent 
rating assigned by the RO in a subsequent November 2002 
rating decision granting service connection for this 
disorder.

The Board notes that under the provisions of VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, DC 7332, a 30 percent 
rating is appropriate if the impairment is manifested by 
occasional involuntary bowel movements that necessitate the 
wearing of a pad.  A 60 percent rating is appropriate if the 
impairment is manifested by extensive leakage and fairly 
frequent involuntary bowel movements. 

Here there is no evidence on file, which would permit the 
conclusion that the veteran's bowel incontinence had 
increased in severity before the date of receipt of the 
veteran's claim in January 2003.  Prior to January 2003 the 
clinical evidence pertaining to the veteran's bowel 
incontinence showed only that the veteran had complaints of 
occasional involuntary bowel movements necessitating the 
wearing of a pad.  Thus, the proper effective date for the 
increased evaluation of 60 percent for the veteran's bowel 
incontinence is the latter of the two dates, the date of 
receipt of the veteran's claim or the date entitlement arose

After reviewing the evidence in its entirety, the Board finds 
that the veteran, since submitting his claim for increased 
evaluation for his service-connected bowel incontinence in 
January 2003, has demonstrated clinically a gradually 
worsening bowel condition primarily manifested by stool 
leakage.  When examined by VA in February 2003, the veteran 
reported some degree of urgency to have a bowel movement, 
with stools ordinarily smaller, firm, and formed.  He stated 
that sometimes he would have a little mucus on his shorts, 
and perhaps a little staining from the bowel during the day, 
but not severe loss of bowel control.  When examined by his 
private physician in March 2003, the veteran reported bowel 
movements with notable urgency.  He denied staining, 
constipation, or diarrhea.  In May 2003, the veteran informed 
his private physician that he had some symptoms related to 
bowel movements with movements in small diameter and more 
frequent, three per day.  Symptomatology sufficient to 
warrant an increased evaluation of 60 percent under 
Diagnostic Code 7332 was initially demonstrated on VA rectum 
and anus exam on June 23, 2003.  The veteran reported on 
examination at that time complaints of occasional soiling of 
his underwear occurring once every two weeks and the need to 
wear Depends undergarments as a result of this.  He denied 
any overt episodes of frank bowel incontinence.  His examiner 
noted as a diagnostic impression that at that time, the 
veteran had anywhere between three to five bowel movements 
per day with occasional soiling of his underwear.  He added 
that this soiling was likely to represent an overflow 
incontinence secondary to a likely rectal stricture as a 
result of radiation therapy for prostate adenocarcinoma.  He 
lastly stated that the incontinence the veteran suffered from 
was overflow incontinence as well as functional incontinence 
in that the veteran was unable to reach a bathroom after 
sensing the defecation urge.  The Board thus finds that the 
examination provided the veteran on June 23, 2003, provides 
objective clinical findings that initially demonstrate that 
the veteran has symptoms equivalent to extensive leakage and 
fairly frequent involuntary bowel movements such as to 
warrant the assignment of a 60 percent disability evaluation.  
The Board's evaluation of the evidence does not permit the 
conclusion that the veteran's bowel incontinence had 
increased in severity prior to June 23, 2003.  The Board 
acknowledges the veteran's testimony that his condition has 
not change in severity since January 2003.  VA and private 
treatment records dated prior to June 23, 2003, showing 
evaluation of the veteran's bowel incontinence fail to 
demonstrate symptoms or clinical findings sufficient to 
support the assignment of a higher rating prior to June 23, 
2003.

Accordingly, the Board concludes that the evidence supports a 
finding that an effective date earlier than that currently 
assigned is not warranted for the 60 percent rating for bowel 
incontinence.  Here, the RO actually granted the veteran a 
greater benefit than provided by governing criteria, in that 
it fixed the effective date of an increased evaluation of 60 
percent as the date of claim, January 31, 2003, rather than 
the date entitlement arose June 23, 2003.  Clearly, no basis 
is provided for a grant of an effective date for the 60 
percent disability evaluation earlier than the date currently 
assigned.  The Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier 
than January 31, 2003, for the grant of a 60 percent rating 
for bowel incontinence and that claim must be denied.





ORDER

An effective date earlier than January 31, 2003, for a grant 
of a 60 percent disability evaluation for bowel incontinence 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


